DETAILED ACTION
                                             Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.        In an amendment dated, September 01, 2021, claims 1, and 22 are amended. Currently claims 1-30 are pending.

Response to Arguments
3.        Applicant's arguments filed September 01, 2021, have been fully considered but they are not persuasive. 
     In the remarks Filed on 09/01/2021 applicant argues prior art of record fails to disclose the claim limitation of independent claims wherein “the virtual environment comprises a virtual sensor modeled to generate a virtual output corresponding to an output of a real-world sensor”. The office respectfully disagrees. Prior art of record discloses a device detect real-world physical environment of the user and movement of said users in a real-world physical environment and generate digital twin virtual environment of a real-world physical environment as well as objects and user(s) representation (i.e. aviator) in said digital twin virtual environment of a real-world physical environment. The movement/interaction of said user within physical environment is tracked and generated within digital twin virtual environment of a real-world physical environment using sensors and virtual environment computer 
        Smith et al to show the use of machine learning (i.e. testing an artificial intelligence computing system) wherein said system tracks the real-time physical motion of the first and second human actors within and generate reference sample data during a training process and stored template. Therefore given prior art Miller in view of Black wherein user’s movement/interaction of said user within physical environment is tracked and generated within digital twin virtual environment of a real-world physical environment using sensors and virtual environment computer system would produce data (i.e. templet) that can be used in .


Claim Rejections - 35 USC § 103

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        Claim(s) 1,2, 5, 8-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (PG Pub NO 2013/0117377) in view of Black (PG Pub NO 2017/0282062) in further view of Smith et al (Pat NO 9628477)

As in claim 1, Miller discloses a computer implemented method, comprising: 
provisioning, by a virtual environment computer system (Abstract; Fig 1 and Par 0027), 
a virtual environment (Fig 5-6 virtual world 500/600) to a first human actor through a first virtual reality interface of a first virtual reality device worn by the first human actor; simultaneously provisioning, by the virtual environment computer system, the virtual environment to a second human actor through a second virtual reality interface of a second virtual reality device worn by the second human actor, (Fig 5-7 and Par 0046, 0068 ) discloses digital worlds experienced by multiple users using heads-up display (HUD) (300) wherein two users (701 & 702) each interact with the other user and a common virtual world through their respective user devices.
wherein the virtual environment is a digital twin virtual environment of a real-world physical environment, wherein the virtual environment comprises a virtual sensor modeled to generate a virtual output corresponding to an output of a real-world sensor; tracking, by the virtual environment computer system, real-time physical motion of the first human actor within the studio; tracking, by the virtual environment computer system, real-time physical motion of the second human 
presenting to the first human actor, at least a portion of a first humanoid avatar replicating the real-time physical motion of the first human actor within the digital twin virtual environment and a second humanoid avatar replicating the real-time physical motion of the second human actor within the digital twin virtual environment; presenting to the second human actor, at least a portion of the second humanoid avatar replicating the real-time physical motion of the second human actor within the digital twin virtual environment and the first humanoid avatar replicating the real-time physical motion of the first human actor within the digital twin virtual environment; (Par 0081, 0133, 0176, 0192) discloses the use of avatars in a virtual environment to represent first and second user and its motion within their environment inside the digital twin virtual environment to first and second user.
collecting real-time information from the digital twin virtual environment with an artificial intelligence computing system, wherein real-time the information is 
But fails to explicitly disclose wherein the first and second human actors are physically positioned in a studio, however Black (Abstract) discloses having the first and second human actors located in a same physical environment. Furthermore, it would have been obvious to have said users be at the same location (i.e. studio) to yield same predictable result (i.e. share same augmented reality). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Miller with the teaching of Black wherein said user would be in a same physical environment in order to reduce connection latency.
Miller in view of Black fails to disclose prior to use of the artificial intelligence computing system at the real-world physical environment, testing the artificial intelligence computing system wherein the testing is based on the tracking of the real-time physical motion of the first and second human actors within the studio. However Smith et al (Col 5 line 6-10, 17-20 and line 28-53) discloses the use of machine learning (i.e. testing an artificial intelligence computing system) wherein said system tracks the real-time physical motion of the first and second human actors within and generate reference sample data during a training process and stored as a biometric and/or behaviometric template (i.e. movement). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Miller in view of Black with the teaching of Smith et al such that said computing system used in a VR environment can implement machine learning in order to improve operation of said device wherein said system can gather information/data points prior to use of the artificial intelligence computing system at the real-world physical environment.

As in claim 2, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim I, wherein the tracking of the real-time physical motion of the first and second human actors comprises tracking the real-time physical motion of the first and second human actors using a motion capture system. (Black, Abstract and Par 0004, 0031-0033, 0042 and 0043) discloses the use of image sensor in order to track the position of first and second human actors in real-time as they move through virtual environment. 

As in claim 5, Miller in view of Black ) in further view of Smith et al discloses the computer implemented method of claim 2, wherein the motion capture system is a non-optical motion capture system.(Black; Par 0011) discloses the use of position data of VR users to track motions.

As in claim 8, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 1, wherein a virtual object is presented to the virtual environments of the first and second human actors through the first and second virtual reality interfaces, respectively, wherein the virtual object is modeled from a real-world physical object associated with the real-world physical environment, wherein a physical training object is physically positioned in the studio with the human actor, wherein the physical training object is either a mock-up of the real-world physical object or the real-world physical object. Miller (Fig 4-8 and Par 0049, 0054-0056) discloses virtual object is presented to the virtual environments of the first and second human actors wherein the virtual object is modeled from a real world physical object associated with the real-world physical environment (i.e. tables, furniture, cars, buildings, people, floors, plants, animals) and (Par 0072) discloses scanning and rendering physical object (i.e. physical object that is physically positioned in the studio/same location with the human actor) as a mock-up version of the real-world product.

As in claim 9, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein the real-world physical environment is a retail environment, and wherein the virtual object is modeled from a real-world retail 

As in claim 10, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein the real-world physical environment is a surgical environment, and wherein the virtual object is modeled from a real-world surgical instrument. Miller (Fig 5-8, 10-12 and Par 0056-0057 and 0076-0078) discloses creating a virtual environment to the users modeled after real-world environment wherein objects from real world is rendered within virtual environment ; and (Par 0072 line 15-28) discloses scanning and rendering physical object as a mock-up version of the real-world product. Therefore it would have been obvious and well known to an ordinary skilled person in the art at the time of the filing to model said virtual environment and contents/objects modeled within be surgical environment or any other real-world physical environment.

As in claim 11, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 10, wherein the physical training object is an interactive mock-up of the surgical instrument, wherein the interactive mock-up of the surgical instrument comprises a physical actuator. Miller (Fig 5-8, 10-12 and Par 0056-0057, 0072 and 0076-0078) discloses creating a virtual environment to the users modeled after real-world environment wherein objects from real world is rendered within virtual environment. And Miller (Par 0056, 0068-0069) discloses the use of mock-up instrument related to virtual environment and (Par 0072 line 15-28) discloses scanning and rendering physical object as a mock-up version of the real-world product.  Therefore it would have been obvious and well known to an ordinary skilled person in the art at the time of the filing to model said virtual environment and contents/objects modeled within be surgical environment or any other real-world physical environment wherein mock-up related to the environment would be used 

As in claim 12, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 11, further comprising: responsive to either of the first or second human actors actuating the physical actuator of the interactive mock-up, presenting to the first and second human actors an actuation of the virtual object in the digital twin virtual environment through the first and second virtual reality interfaces, respectively. Miller (Fig 8 and Par 0070, 0072) discloses the use of interactive mock-up tool within VR environment and (Par 0072 line 15-28) discloses scanning and rendering physical object as a mock-up version of the real-world product.

As in claim 13,  Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein the physical training object comprises a physical actuator moveable from a first position to a second position. Miller (Par 0070) discloses physical actuator (i.e. haptic interface) and (Par 0072-0073) discloses scanning and rendering physical object (i.e. physical object that is physically positioned in the studio/same location with the human actor) as a mock-up version of the real-world product wherein the user may observe and interact with the rendered physical objects. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said rendered devices be moveable from one position to another.

As in claim 14, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 13, further comprising: responsive to either of the first or second human actors moving the physical actuator of the physical training object from the first position to the second positon, presenting to the first and second human actors an actuation of the virtual object in the digital twin virtual environment through the first and second virtual reality interfaces, respectively. Miller (Fig 7-8 and Par 0068-0071) discloses an interaction between the first or second human actors actuating the physical actuator of the physical object in the virtual environment. And (Par 0072-0073) discloses scanning and rendering physical object (i.e. physical object that is physically positioned in the studio/same location with the human actor) as a mock-up version of the real-world product wherein the user may observe and interact with the rendered physical objects. Therefore it would have been obvious to an ordinary 

As in claim 15, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein a plurality of virtual objects are presented in the digital twin virtual environment and a plurality of corresponding physical training objects are physically positioned within the studio. Miller (Fig 7-8 and Par 0068-0071) discloses plurality of virtual objects are presented in the virtual environment that are modeled from physical objects. Thus it would be obvious to have said physical objects positioned within physical environment of the users.

As in claim 16, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein the virtual object is modeled from an object actual physical object that is in existence at the time of modeling. Miller (Fig 6-7 and Par 0070) discloses virtual object is modeled from an object actual physical object that is in existence at the time of modeling (i.e. baseball bat).

As in claim 17, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 8, wherein the virtual object is modeled from a proposed real-world physical object. Miller (Fig 6-7 and Par 0070) discloses virtual object is modeled from an object actual physical object (i.e. baseball bat)

As in claim 18, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 1, wherein testing the artificial intelligence computing system comprises: varying a plurality of operational conditions of the digital twin virtual environment; and identifying a performance metric based on the interaction of the first and second human actors. Smith et al (Col 5 line 28-53) discloses the use of machine learning varying a plurality of operational conditions of the virtual environment (change of user’s and movement etc.)

As in claim 19, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 18, subsequent to testing the artificial intelligence computing system, deploying the artificial intelligence computing system at the real- world physical environment for tracking of humans and human actions within the real-world physical environment. Smith et al (Col 5 line 28-53, col10 line 35-50) discloses the use of machine learning classifier for tracking of humans and human/users actions.

As in claim 20, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 1, wherein the real- world physical environment is of an actual real-world physical environment that is in existence at the time of modeling. Miller (Fig 5-6 and 10-12 and Par 0072-0078) discloses scanning and rendering physical object/ environment as a mock-up version of the real-world product/ environment.

As in claim 21, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 1, wherein real- world physical environment is a proposed real-world physical environment. Miller (Fig 5-6 and 10-12 and Par 0072-0078) discloses scanning and rendering physical object/ environment as a mock-up version of the real-world product/ environment.

As in claim 22, Miller discloses a computer implemented method, comprising:
provisioning, by a virtual environment computer system, (Abstract; Fig 1 and Par 0027)
a virtual environment (Fig 5-6 virtual world 500/600) to a human actor through a virtual reality interface of a virtual reality device worn by the human actor, (Fig 5-7 and Par 0046, 0068) discloses digital worlds experienced by multiple users using heads-up display (HUD) (300) wherein two users (701 & 702) each interact with the other user and a common virtual world through their respective user devices.
wherein the virtual environment (500/600) is a digital twin virtual environment of a real-world physical environment, wherein the virtual environment comprises a virtual sensor modeled to generate a virtual output corresponding to an output of a real-world sensor; wherein a virtual object is presented to the human actor in the digital twin virtual environment through the virtual reality interface (VR 300), wherein the virtual object is modeled from a real-world physical object associated with the real-world physical environment, Miller (Fig 5-8, 10-12 and Par 0056-0057 and 0076-0078) discloses creating a virtual environment to the users  modeled after real-world environment, and Miller(Par 0056, 0068-0069) discloses 
wherein a physical training object is physically positioned in the studio with the human actor, Miller (Fig 7-8 and Par 0068-0071) discloses plurality of virtual objects are presented in the virtual environment that are modeled from physical objects. Thus it would be obvious to have said physical objects positioned within physical environment of the users.
and wherein the physical training object is either a mock-up of the real-world physical object or the real-world physical object; Miller (Fig 6-7 and Par 0070) discloses virtual object is modeled from a real-world physical object (i.e. baseball bat).
tracking, by the virtual environment computer system, real-time physical motion of the human actor within the studio; tracking, by the virtual environment computer system, an interaction of the human actor with the physical training object; (Fig 7-8 and Par 0068-0073) discloses the first and second human actors each interact with common blended virtual interface world (i.e. digital twin of a real-world physical environment) through their respective user devices; (par 0068) discloses tracking, by the virtual environment computer system, real-time physical motion of the human actor within physical environment as thy play ball.
collecting real-time information from the digital twin virtual environment with an artificial intelligence computing system, wherein the information is based on (i) the tracking of the real-time physical motion of the human actor within the studio, (ii) the virtual output of the virtual sensor and (iii) interactions with the physical training object by the human actor, wherein the artificial intelligence computing system is for use at the real-world physical environment that comprises the real-world sensor; (Fig 5-12 and Par 0068, 0071-00  ) discloses multiple users may interface a common virtual world (and virtual objects contained therein) and tracking (i.e. collecting data) by the virtual environment computer system (i.e. from the digital twin virtual environment), real-time physical motion information of the human actor (i.e. first and second human actors) within physical environment as thy play ball.
But fails to explicitly disclose wherein the human actor (miller, 510 &610) is physically positioned in a studio, however Black (Abstract) discloses having the first and second human actors located in a same physical environment. Furthermore, it would have been obvious to have said users be at the same location (i.e. studio) to yield same predictable result (i.e. share same augmented reality). Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Miller with the teaching of Black wherein said user would be in a same physical environment in order to reduce connection latency.
Miller in view of Black fails to disclose prior to use of the artificial intelligence computing system at the real-world physical environment, testing the artificial 

As in claim 23, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein the tracking of the real-time physical motion of the human actor comprises tracking the real-time physical motion of the human actor using a motion capture system. (Black, Abstract and Par 0004, 0031-0033, 0042 and 0043) discloses the use of image sensor in order to track the position of first and second human actors in real-time as they move through virtual environment. 

As in claim 24, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein the real-world physical environment is any of a retail environment, a surgical environment, an industrial environment, a medical environment, a marine environment, a manufacturing environment, a military environments, and an outdoor environment. Miller (Fig 5-8, 10-12 and Par 0056-0057 and 0076-0078) discloses creating a virtual environment to the users modeled after real-world environment wherein objects from real world is rendered within virtual environment. And Miller (Par 0056, 0068-0069) discloses the use of mock-up instrument related to virtual environment.  Therefore it would have been obvious and well known to an ordinary skilled person in the art at the time of the filing to model said virtual environment and used contents/objects modeled within be retail environment, a surgical environment, an industrial environment, a medical environment, a marine environment, a manufacturing environment, a military environments, and an outdoor environment or any other real-world physical environment wherein mock-up related to the environment would be used 

As in claim 25, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein real-world physical environment is a surgical environment and the physical training object is an interactive mock-up of the surgical instrument, wherein the interactive mock-up of the surgical instrument comprises a physical actuator, and wherein the method further comprises: responsive to the human actor actuating the physical actuator of the interactive mock-up, presenting to the human actor in the digital twin virtual environment through the virtual reality 

As in claim 26, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein the physical training object comprises a physical actuator moveable from a first position to a second position [Miller (Par 0070) discloses physical actuator (i.e. haptic interface)] and wherein the method further comprises: responsive to the human actor moving the physical actuator of the physical training object from the first position to the second positon, presenting to the human actor in the digital twin virtual environment through the virtual reality interface an actuation of the virtual object. Miller (Fig 8 and Par 0070) discloses the use of interactive mock-up tool within VR environment wherein the human actor can actuate virtual object that is mock-up tool of physical object.

As in claim 27, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein testing an artificial intelligence 

As in claim 28, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 27, subsequent to testing the artificial intelligence computing system, deploying the artificial intelligence computing system at the real- world physical environment for tracking of humans and human actions within the real-world physical environment. Smith et al (Col 5 line 28-53, col10 line 35-50) discloses the use of machine learning classifier for tracking of humans and human/users actions.

As in claim 29, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein the digital twin virtual environment is a digital twin of a real-world physical environment that is in existence at the time of modeling or a digital twin of a proposed real-world physical environment. Miller (Fig 5-6 and 10-12)

As in claim 30, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 22, wherein the virtual object is modeled from a real-world physical object that is in existence at the time of modeling or a proposed real-.

8.        Claim(s) 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (PG Pub NO 2013/0117377) in view of Black (PG Pub NO 2017/0282062) ) in further view of Smith et al (Pat NO 9628477) and in further view of Lashkari et al (PG Pub NO 2017/0178272).

As in claim 3, Miller in view of Black in further view of Smith et al discloses the computer implemented method of claim 2, but fails to disclose the motion capture system comprises a first plurality of markers worn by the first human actor in the studio and a second plurality of markers worn by the second human actor in the studio. However Lashkari et al (Abstract, Par 0019-0021) disclose the use of marker worn by the users to capture motion of the users. 

As in claim 4, Miller in view of Black in further view of Smith et al and further view of Lashkari et al discloses the computer implemented method of claim 3, wherein the first and second plurality of spatial markers are any of passive markers and active trackers. Lashkari et al (Par 0019) discloses the use of first and second plurality of spatial markers

As in claim 6, Miller in view of Black in further view of Smith et al and in further view of Smith et al and further view of Lashkari et al discloses The computer implemented method of claim 1, wherein the tracking of the real-time physical motion of the first and second human actors comprises tracking real-time physical motion of appendages of the first human actor using a motion capture system and tracking real-time physical motion of appendages of the second human actor using a motion capture system. Miller (Par 0166) and Lashkari et al (Par 0032, 0037, 0042-0043) discloses tracking software provides full body motion capture technology; and also discloses hand tracking of the real-time physical motion of the first and second human actors

As in claim 7, Miller in view of Black in further view of Smith et al and further view of Lashkari et al discloses The computer implemented method of claim I, wherein tracking of the real-time physical motion of the first and second human actors comprises tracking real-time physical motion of digits of the first human actor using a motion capture system and tracking real-time physical motion of digits of the second human actor using a motion capture system. Miller (Par 0166) and Lashkari et al (Par 0032, 0037, 0042-0043) discloses tracking software provides full body motion capture technology; and also discloses hand tracking of the real-time physical motion of the first and second human actors, wherein each user's right hand is configured with a haptic glove 160 and 165 respectively, where the haptic glove is configured to simulate a touch sensation when a user interacts with an object in the simulation to enable a wearer to "feel" a virtual object as if it really existed, and wherein the glove further includes a one or more 

                                                    Conclusion
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BENYAM KETEMA/Primary Examiner, Art Unit 2626   
      10/20/2021